 

ESCROW AGREEMENT

This Escrow Agreement (the “Agreement”), dated as of January 31, 2020, is
entered into by and among CleanSpark, Inc., a Nevada corporation (the “Buyer”),
p2klabs, Inc., a Nevada corporation (the “Company”), Amer Tadayon, the Company’s
Seller (the “Seller”), and The Doney Law Firm (the “Escrow Agent”). The Buyer,
the Company, and the Seller are sometimes referred to herein individually as a
“Party”, and collectively as the “Parties”.

RECITALS

A.    WHEREAS, the Parties have entered into a Stock Purchase Agreement, dated
as of January 31, 2020 (the “Purchase Agreement”), pursuant to which Seller will
sell 100% of the Shares that Seller owns in the Company to Buyer;

B.     WHEREAS, capitalized terms used but not otherwise defined herein shall
have the same meanings ascribed to such terms as set forth in the Purchase
Agreement;

C.     WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Buyer will remit and deliver (i) One Hundred Fifteen Thousand
Five Hundred Dollars ($115,500.00) (the “Escrow Amount”), and (ii) 64,516 shares
of restricted common stock of the Buyer (the “Escrow Shares”), $0.001 par value
per share, valued at Three Hundred Thousand Dollars ($300,000.00), evidenced by
a stock certificate, free and clear of all Encumbrances, in the name of the
Seller (the “Stock Holdback Amount”) to the Escrow Agent;

D.    WHEREAS, the Escrow Shares shall be held by the Escrow Agent and shall
constitute additional consideration to be earned by Seller, in accordance with
future performance milestones (the “Holdback Milestones”), as set forth in
Exhibit A which is attached hereto and incorporated by reference herein;

E.     WHEREAS, the Parties desire that the Escrow Agent accept the (i) Escrow
Amount, and (ii) Escrow Shares, plus any and all dividends and distributions
thereon (collectively, the “Escrow Property”), in escrow, to be held and
disbursed as hereinafter provided;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

AGREEMENT

1.                  Appointment of Escrow Agent. The Parties hereby appoint the
Escrow Agent to act in accordance with and subject to the terms of this
Agreement, and the Escrow Agent hereby accepts such appointment and agrees to
act in accordance with and subject to such terms.

2.                  Deposits.

2.1              Escrow Amount. Pursuant to Section 1.4(a)(ii) of the Purchase
Agreement, Buyer shall deposit in escrow with Escrow Agent the Escrow Amount
within a reasonable period of time after the date hereof, but no later than 5
business days. The Escrow Amount shall be held by Escrow Agent in accordance
with the terms and conditions of this Agreement. Any distributions of all or a
portion of the Escrow Amount shall be governed by the terms set forth herein.

  



 

2.2              Escrow Shares. Within a reasonable period of time after the
date hereof, but no later than 5 business days, the Buyer shall deliver to the
Escrow Agent a certificate representing the Escrow Shares, to be held and
disbursed subject to the terms and conditions of this Agreement.

3.                  Disposition of Escrow Property.

3.1              Release of Funds. Upon the twelve (12) month anniversary of the
Purchase Agreement, Escrow Agent shall release to Seller the Escrow Amount,
after any necessary reductions as provided in Section 1.6(a) of the Purchase
Agreement. Such release shall be in the form of a wire transfer to Seller, in
immediately available funds. The Buyer and Seller shall jointly inform Escrow
Agent by written notice, no later than 5 business days prior to the 12-month
anniversary of the Purchase Agreement, what reductions, if any, shall apply
prior to release of the Escrow Amount.

3.2              Disposition of Escrow Shares. The Escrow Agent will hold the
Escrow Shares in escrow and shall release and deliver the Escrow Shares as
follows:

(a)                Releases of Escrow Shares Upon Achievement of Holdback
Milestones.

(i)                 Within thirty (30) days following the one (1) year
anniversary hereof (the “Term”) Buyer shall send a written notice to Escrow
Agent (with a copy to Seller or its designee) certifying to the Escrow Agent,
the number of Escrow Shares that have been earned by Seller during the Term (a
“Milestone Achievement Notice”). If Buyer believes that not all Escrow Shares
have been earned during the Term, the Milestone Achievement Notice shall include
a calculation of Gross Revenues (as defined in Exhibit A) for the Term, together
with all applicable financial statements for the Term. Upon receipt of a
Milestone Achievement Notice pursuant to this Section 3.2(a)(i), the Escrow
Agent shall promptly, without any further notice, action or deed, release and
deliver to the Seller or its designee, the number of Escrow Shares set forth in
the Milestone Achievement Notice, and the remaining Escrow Shares applicable to
such Term shall be released back to Buyer to be cancelled.

(ii)               If Seller, in good faith, disputes the amount of Escrow
Shares earned for the Term, the Seller shall, within ten (10) days after receipt
of the applicable Milestone Achievement Notice, send notice of such dispute to
the Buyer (a “Milestone Dispute Notice”). Buyer and Seller shall use
commercially reasonable efforts and in good faith, attempt to resolve such
dispute within twenty (20) days after delivery of such Milestone Dispute Notice.
If they are unable to resolve such dispute within such twenty (20) day period,
they shall promptly, and in any event, within thirty (30) days following receipt
of a Milestone Dispute Notice, commence the dispute resolution procedures set
forth in Section 6 of this Agreement.

(iii)             If the Buyer fails to deliver a Milestone Achievement Notice
within the thirty (30) day period set forth in Section 3.2(a)(i) of this
Agreement and Seller reasonably believes such Holdback Milestones have been met,
Seller shall be entitled to send a Milestone Achievement Notice, but in any
event, no later than forty five (45) days following the Term . Upon receipt of a
Milestone Achievement Notice pursuant to this Section 3.2(a)(iii), the Escrow
Agent shall promptly, without any further notice, action or deed, release and
deliver to the Seller or its designee, the number of Escrow Shares set forth in
the Milestone Achievement Notice, and the remaining Escrow Shares applicable to
such Term shall be released back to Buyer to be cancelled.

 2 



 

(iv)             If Buyer, in good faith, disputes the amount of Escrow Shares
earned for the Term as set forth in a Milestone Achievement Notice delivered by
Seller pursuant to Section 3.2(a)(iii), the Buyer shall, within ten (10) days
after receipt of the applicable Milestone Achievement Notice, send a Milestone
Dispute Notice. Buyer and Seller shall use commercially reasonable efforts and
in good faith, attempt to resolve such dispute within twenty (20) days after
delivery of such Milestone Dispute Notice. If they are unable to resolve such
dispute within such twenty (20) day period, they shall promptly, and in any
event, within thirty (30) days following receipt of a Milestone Dispute Notice,
commence the dispute resolution procedures set forth in Section 6 of this
Agreement.

3.3              No Discretionary Authority. Upon receipt of a Milestone
Achievement Notice from either Buyer, as contemplated in Section 3.2(a)(i), or
from Seller, as contemplated in Section 3.2(a)(iii), Escrow Agent shall release
and deliver the Escrow Shares as required by those Sections and neither Buyer
nor Seller may request that Escrow Agent not release and deliver the Escrow
Shares pending the outcome of any dispute that may arise between Buyer and
Seller. The Escrow Agent has no discretion with respect to, or duty to make any
determination as to, whether a notice is properly given, nor is the Escrow Agent
required to review or evaluate, or be subject to, the Purchase Agreement, and
any other ancillary agreement, transaction or underlying document entered into
in connection with the Purchase Agreement. The Escrow Agent shall have no
further duties hereunder after the disbursement of the Escrow Property in
accordance with this Section 3.

4.                  Rights of Seller in the Escrow Shares.

4.1              Voting and Other Stockholder Rights. The Seller shall have
voting rights as a stockholder of the Buyer with respect to the Escrow Shares,
until such Escrow Shares are returned to the Buyer as provided in Section 3 of
this Agreement.

4.2              Adjustments for Stock Splits, Reclassifications or other
adjustment to Common Stock. The number of Escrow Shares (and the number of
shares to be released pursuant to any provision of this Agreement) will be
adjusted to reflect any split, reverse split, reclassification or other
adjustment to the Common Stock of the Buyer in the same manner as the number of
issued and outstanding shares of Common Stock are adjusted to reflect any such
event.

4.3              Adjustments for Mergers. If at any time after the date hereof
there shall be a merger or consolidation of the Buyer with or into another
corporation where the Buyer is not the surviving corporation, then the Escrow
Shares shall be replaced with amount of cash, or the number of shares, other
securities or property, as applicable, received from the successor corporation
resulting from such merger or consolidation, which would have been received by
Seller had the Escrow Shares been released prior to such merger or
consolidation.

4.4              Restrictions on Transfer and Redemption. During the Escrow
Period, no sale, transfer or other disposition may be made of any or all of the
Escrow Shares by the Buyer.  Subject to the terms and conditions of the Purchase
Agreement, during the Escrow Period, the Buyer shall not be permitted to redeem,
substitute or replace the Escrow Shares without the Seller’s prior written
consent.  During the Escrow Period, the Escrow Shares will be reflected on the
books and records of the Buyer as issued and outstanding shares.

 3 



 

5.                  Escrow Agent Matters.

5.1              Good Faith Reliance. The Escrow Agent shall not be liable for
any action taken or omitted by it in good faith or for any mistake of fact or
law, or for any error of judgment, or for the misconduct of any employee, agent
or attorney appointed by it, while acting in good faith. The Escrow Agent shall
be entitled to consult with internal or external counsel of its own selection
and the opinion of such counsel shall be full and complete authorization and
protection to the Escrow Agent in respect of any action taken or omitted by the
Escrow Agent hereunder in good faith and in accordance with the opinion of such
counsel. The Escrow Agent may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including internal or external counsel chosen by the Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Escrow Agent to be genuine and to be signed or presented by the proper person or
persons. The Escrow Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement unless
evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall have given its prior written consent thereto. The Escrow Agent has
acted as legal counsel for the Buyer, and may continue to act as legal counsel
for the Buyer from time to time, notwithstanding its duties as the Escrow Agent
hereunder. Each of Seller, Buyer and the Company consents to the Escrow Agent in
such capacity as legal counsel for the Buyer and waives any claim that such
representation represents a conflict of interest on the part of the Escrow
Agent. Each of Seller, Buyer and the Company understands and acknowledges that
the Escrow Agent and the Buyer are relying explicitly on the foregoing provision
in entering into this Escrow Agreement.

5.2              Duties Limited. The Escrow Agent: (i) is not responsible for
the performance by the Parties of this Agreement, the Purchase Agreement, or any
ancillary document or agreement made in connection thereto, or for determining
or compelling compliance therewith; and (ii) is only responsible for holding the
Escrow Property in escrow pending release thereof in accordance with Section 3
of this Agreement. The duties and obligations of the Escrow Agent shall be
limited to and determined solely by the express provisions of this Escrow
Agreement and no implied duties or obligations shall be read into this Agreement
against the Escrow Agent. The Escrow Agent’s duties hereunder are purely
ministerial and the Escrow Agent is not acting as a fiduciary to the Parties.
The Escrow Agent is not bound by and is under no duty to inquire into the terms
or validity of any other agreements or documents, including any agreements which
may be related to, referred to in or deposited with the Escrow Agent in
connection with this Agreement.

 4 



 

5.3              Indemnification. The Escrow Agent shall be indemnified and held
harmless jointly and severally by the Parties from and against any expenses,
including counsel fees and disbursements, or loss suffered by the Escrow Agent
in connection with any action, suit or other proceeding involving any claim
which in any way, directly or indirectly, arises out of or relates to this
Agreement, the services of the Escrow Agent hereunder, or the Escrow Property
held by it hereunder. In no event shall Escrow Agent be liable for special,
indirect, consequential, or punitive damages, or damages for lost profits. The
provisions of this Section 5.3 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.6 or 5.7 below. The Escrow Agent
shall not incur any liability for not performing or fulfilling any duty,
obligation or responsibility hereunder by reason of any occurrence beyond the
control of the Escrow Agent (including but not limited to any act or provision
of any present or future Law or Governmental Body or any act of God or war).

5.4              Fees and Expenses. The Parties shall be equally liable for the
Escrow Agent’s reasonable out of pocket expenses incurred by Escrow Agent in the
performance of its duties hereunder. The out of pocket expenses shall be paid to
the Escrow Agent from time to time at its request.

5.5              Further Assurances. From time to time on and after the date
hereof, the Parties shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do or cause to be done such
further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

5.6              Resignation. The Escrow Agent shall have the right at any time
to resign for any reason or no reason at all and be discharged of its duties as
Escrow Agent hereunder by giving written notice of its resignation to the
parties hereto at least ten (10) calendar days prior to the date specified for
such resignation to take effect. All obligations of the Escrow Agent hereunder
shall cease and terminate on the effective date of its resignation and its sole
responsibility thereafter shall be to hold the Escrow Property, for a period of
ten (10) calendar days following the effective date of resignation, at which
time:

(a)                if a successor escrow agent shall have been appointed and
written notice thereof shall have been given to the resigning Escrow Agent by
the Parties hereto and the successor escrow agent, then the resigning Escrow
Agent shall deliver the Escrow Property to the successor escrow agent; or

(b)               if a successor escrow agent shall not have been appointed, for
any reason whatsoever, the resigning Escrow Agent shall deliver the Escrow
Property to a court of competent jurisdiction in the county in which the Escrow
Property is then being held, and take all necessary steps to do so, and give
written notice of the same to the Parties hereto.

5.7              Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time jointly by the Parties; provided, that any notice of discharge must
(i) direct the disposition of the Escrow Property by Escrow Agent and (ii)
include a full release of the Escrow Agent of all liability hereunder.

 5 



 

5.8              Conflicting Demands. In the event that the Escrow Agent shall
be uncertain as to its duties or rights hereunder or shall receive instructions
with respect to the Escrow Property which, in its sole and absolute discretion,
are in conflict either with other instructions received by it or with any
provision of this Agreement, the Escrow Agent shall have the absolute right to
suspend all further performance or that portion of further performance subject
to such uncertainty under this Agreement (except for the safekeeping of the
Escrow Property) until such uncertainty or conflicting instructions have been
resolved to the Escrow Agent’s reasonable satisfaction in accordance with
Section 3 hereof; provided that if the Escrow Agent so suspends all or some
portion of further performance under this Agreement because of any such
uncertainty, then the Escrow Agent shall use its commercially reasonable efforts
to resolve such uncertainty as soon as reasonably practicable so as to be able
to resume such performance.

6.                  Dispute Resolution. Seller and Buyer hereby agree that if
they are unable to resolve within the time periods set forth herein, any dispute
with respect to the release of Escrow Property as set forth in an Objection
Notice (a “Dispute”), the following procedures shall apply:

(a)                Dispute Resolution Procedures. Either Party may within the
time periods set forth herein, and with the cooperation of the other Party,
request that Haskell & White LLP (the “Independent Accountant”) review this
Agreement, the disputed items, the applicable Milestone Dispute Notice, and all
other notices provided by Buyer, Seller or Escrow Agent under this Agreement,
and the financial information related to Buyer or otherwise applicable to the
calculations provided for under Exhibit A. Each of the Buyer and the Seller
agrees to execute, if requested by the Independent Accountant, a reasonable
engagement letter. The Buyer and the Seller shall cooperate with the Independent
Accountant and promptly provide all documents, financial and other information
requested by the Independent Accountant. In determining a resolution of the
Dispute, the Independent Accountant shall (i) act as an expert and not as an
arbitrator and (ii) be empowered and authorized only to decide those items or
amounts to which the Buyer and Seller disagree in their Milestone Dispute
Notice, subject to amendments to the same to the extent such amendments have
been approved by the other Party in writing, which approval shall not be
unreasonably withheld. The Independent Accountant shall deliver to the Buyer and
the Seller, as promptly as practicable (but in any case no later than thirty
(30) days from the date of engagement of the Independent Accountant), a written
report (the “Independent Report”) setting forth its calculation of the Escrow
Property to be released to Seller, based solely (and not based, in whole or in
part, on any independent investigation) on (A) the definitions and other
applicable provisions of this Agreement and Exhibit A, (B) a single written
presentation submitted by each of the Buyer and the Seller, which may be
modified from time to time by mutual approval of Buyer and Seller, which in
either case, shall not be unreasonably withheld, during the course of the
Independent Account’s review, as applicable (which presentations and
modifications the Independent Accountant shall be instructed to distribute to
the Buyer and the Seller upon receipt of both such presentations or any such
modifications) and (C) one written response of each of the Buyer and the Seller
to each such presentation so submitted (which the Independent Accountant shall
be instructed to distribute to the Buyer and the Seller upon receipt of such
responses). In resolving the Dispute and the amounts of the applicable Escrow
Property to be released to Seller, the Independent Accountant shall be bound by
the provisions of this Agreement (and not by independent review). The
Independent Accountant’s report, absent manifest error, shall be final,
conclusive and binding upon the Buyer and the Seller, shall be deemed a final
award that is binding on the Buyer and the Seller, and none of the Buyer

 6 



 

nor the Seller shall seek further recourse to courts or other tribunals, other
than to enforce the determination of the Independent Report, in which case, the
party seeking such enforcement shall be entitled to recover from the other party
its reasonable attorney’s fees and costs in connection with seeking such
enforcement. Judgment may be entered to enforce such report in any court of
competent jurisdiction. The fees and expenses of the review and report by the
Independent Accountant shall be borne by the Party or Parties as determined by
the Independent Accountant, based on the relative merits of their respective
positions in inverse proportion as they may prevail on the matters resolved by
the Independent Accountant, which proportionate allocation shall be calculated
on an aggregate basis based on the relative dollar values of the amounts in
dispute and shall be determined by the Independent Accountant at the time of the
determination of such Independent Accountant is rendered on the merits of the
matters submitted. The fees and disbursements of the representatives of each
Party incurred in connection with the preparation or review of any Milestone
Dispute Notice, as applicable, shall be borne by such Party.

(b)               Disposition of Escrow Property Upon Resolution of a Dispute.
Upon resolution of any Dispute by the Independent Accountant, Escrow Agent shall
have already released and delivered the Escrow Amount pursuant to Section 3.1
and the Escrow Shares pursuant to a Milestone Achievement Notice from either
Buyer or Seller, as required by Section 3.2(a)(i) or Section 3(a)(iii),
respectively. Seller or Buyer shall promptly deliver the Independent Report to
the Escrow Agent, certifying to the Escrow Agent that it is authorized to
promptly release and deliver additional Escrow Shares, if the prior release and
deliver of Escrow Shares was deficient based on the Independent Report. Within 5
business days from receipt by Escrow Agent of the Independent Report, Escrow
Agent shall release and deliver the additional Escrow Shares. If the Independent
Report shows that too many Escrow Shares were released and delivered by Escrow
Agent, then Seller shall return to Buyer, for cancellation, the difference in
Escrow Shares no later than 5 business days from the release of the Independent
Report.

7.                  Miscellaneous.

7.1              Successors and Assigns. The covenants and agreements set forth
herein shall be binding upon, and shall inure to the benefit of, the respective
successors and assigns of the Parties.

7.2              Governing Law. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Nevada, without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Nevada to the
rights and duties of the parties. In the event that any dispute between the
Parties should result in litigation, the prevailing party in such dispute shall
be entitled to recover from the other party all reasonable fees, costs and
expenses of enforcing any right of the prevailing party, including without
limitation, reasonable attorneys’ fees and expenses.

7.3              Notices. All notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (a) delivered to the appropriate address
by hand or by nationally recognized overnight courier service (costs prepaid),
or (b) sent by facsimile or e-mail with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in clause
(a), in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):

 7 





If to Buyer:

 

 

 

CleanSpark, Inc.
Attn: Zach Bradford
70 North Main Street, Ste. 105

Bountiful, UT 84010

E-mail: zach@cleanspark.com

 

with a copy to:

 

Procopio Cory, Hargreaves & Savitch LLP

Attn: Christopher L. Tinen, Esq.
***
***
E-mail: ***

 

If to Seller or Company:

Amer Tadayon

***
***
E-mail: ***

 

With a copy to:

White Summers Caffee & James LLP

Attn: Mark Cameron White

***
***
E-mail: ***

If to Escrow Agent:

The Doney Law Firm

Attn: Scott Doney

***
***
E-mail: ***

 

7.4              Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

7.5              Entire Agreement; Amendments. This Agreement, together with the
documents referenced herein and therein, and the attached Exhibit A constitute
the entire agreement between the Parties, and supersede any and all prior
agreements, whether written or oral, with respect to the subject matter hereof.
No amendment, modification or waiver of any of the provisions of this Assignment
will be valid unless set forth in a written instrument signed by the party to be
bound. To the extent the terms and conditions of this Agreement or Exhibit A,
conflict with the terms and conditions of the Purchase Agreement or any other
agreement, the terms and conditions set forth in this Agreement and Exhibit A,
shall govern.

7.6              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement. This Agreement may be signed and
delivered by electronic means or means of a PDF or facsimile machine and any
such delivery shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person.

[SIGNATURE PAGE FOLLOWS]

 8 



 

IN WITNESS WHEREOF, the Parties have executed this Escrow Agreement as of the
date first written above.

 

Buyer:

CleanSpark, Inc.

By: /s/ Zach Bradford

Name: Zach Bradford

Title: President and CEO

 

company:

p2klabs, Inc.

By: /s/ Amer Tadayon

Name: Amer Tadayon

Title: CEO

 

Seller:

Amer Tadayon

 

/s/ Amer Tadayon_________
Amer Tadayon, an individual





ACKNOWLEDGED AND AGREED TO BY:

Escrow Agent:

The Doney Law Firm

By: /s/ Scott Doney
Name: Scott Doney
Title: Owner

 9 



  

EXHIBIT A

HOLDBACK MILESTONES

The following sets forth the terms of the release of the Holdback Stock Amount
to the Seller, which consists of 64,516 shares of Common Stock of Buyer (the
“Escrow Shares”), and which terms shall be incorporated into the Escrow
Agreement to be entered into as a condition to the Closing. All Capitalized
Terms used and not otherwise defined herein, shall have the meaning for such
terms as set forth in the Purchase Agreement. In no event shall the amount of
shares issued hereunder exceed the amount of Escrow Shares set forth above.

 

1.Definitions

 

For purposes of this Agreement, the following terms shall have the following
definitions:

 

“Gross Revenues” means the all revenues resulting from the business activities
of Company, and shall include all revenues of any other entity to which Buyer or
its Subsidiaries transfers any portion of its business.

 

2.Holdback Milestones and Distributions

 

If Gross Revenues during the twelve (12) month period commencing on the date
hereof (the “Term”) equals or exceeds $2,000,000 (the “Gross Revenue
Benchmark”), all 64,516 of the Escrow Shares shall be released to the Seller.

 

If Gross Revenues is less than $2,000,000, but greater than $1,500,000, during
the Term, a percentage of the Escrow Shares shall be released to the Seller,
equal to the percentage by which the Gross Revenues during the Term, bears to
the Benchmark.

 

By way of example, if the Gross Revenues during the Term are equal to or less
than $1,500,000, then 0% of the escrow shares or 0 Escrow shares shall be
distributed to the Seller and the remaining 64,516 shall be returned to the
Company and cancelled.

 

By way of further example, if the Gross Revenues during the Term are $1,750,000,
then 50.0% of the Escrow Shares, or 32,258 Escrow Shares shall be distributed to
the Seller and the remaining 32,258 shall be returned to the Company and
cancelled.

 

By way of further example, if the Gross Revenues during the Term are equal to or
greater than $2,000,000 100.0% of the Escrow Shares, or 64,516 Escrow Shares
shall be distributed to the Seller and the remaining 0 shall be returned to the
Company and cancelled.

 

3.Fractional Shares

 



No fractional Escrow Shares will be issued, and no cash or other consideration
will be paid. Instead, the Buyer will issue one whole Escrow Share to the Seller
if he otherwise would have received a fractional share as a result of the
formulae set forth above.



 10 



